Justices LaVECCHIA and ALBIN, and Judge WEFING
(temporarily assigned) delivered the opinion of the Court.
On June 28, 2011, the Pension and Health Care Benefits Act (Chapter 78) was enacted into law, L. 2011, c. 78 — a law that applies to all public employees, including Supreme Court justices and Superior Court judges then in service. Article VI, Section 6, Paragraph 6 of the New Jersey Constitution provides that justices and judges “shall receive for their services such salaries as may be provided by law, which shall not be diminished during the term of their appointment” (the No-Diminution Clause). Under Chapter 78, over a course of seven years, sitting justices and judges will be subject to a more than four-hundred percent increase in their pension contributions and a more than one-hundred percent increase in their health care contributions.1 Because the increased individual contributions are imposed without any corresponding *43salary increase, the take-home salaries of justices and judges will decrease in the range of seventeen-thousand dollars or more, representing a more than ten percent decline in their disposable income.
The issue before us is not whether justices and judges should contribute to their pension and health care insurance plans. They do. The issue is not whether the new law applies to justices and judges appointed after the date of the legislation’s enactment. It does. The issue is not whether any future judicial pay raise can be dedicated to increased pension and health care contributions by justices and judges. It may. Rather, the issue is whether Chapter 78 violates the New Jersey Constitution by diminishing the salaries of justices and judges during the terms of their appointments. We conclude that it does. No court of last resort — including the United States Supreme Court — has upheld the constitutionality of legislation of this kind.
Chapter 78 increases the amount that all public employees must contribute to their pension and health care insurance plans. That law does not discriminate between justices and judges and other public employees, but the State Constitution does. The Framers of the Constitution prohibited the Legislature from diminishing the salaries of sitting justices and judges — not other public employees. The Framers did so to protect the independence of the judiciary and to ensure that it remained a separate and equal — not subordinate — branch of government.
The Framers recognized the unique role that the judiciary plays in our tripartite form of government. Because one of the core functions of the judiciary is to serve as the guardian of the fundamental rights of the people — rights enshrined in the Constitution — the judiciary, at times, must restrain legislative initiatives or executive actions that may threaten those rights and violate the Constitution. By barring the Legislature and Executive from diminishing the salaries of sitting justices and judges, the Framers intended to prevent those branches from placing a ehokehold on the livelihood of jurists who might be required to oppose their *44actions. The constitutional restraint on diminishing judicial salaries is not for the benefit of judges, but for the benefit of the public. The public is the ultimate beneficiary of a fearless and independent judiciary, for a timid and subservient judiciary will be an uncertain guarantor of fundamental rights. The public must have confidence in the integrity of the judiciary. Article VFs No-Diminution Clause promotes that goal in perception and reality.
The State concedes that a direct seventeen-thousand-dollar reduction in salary during the term of appointment of a justice or judge would violate this constitutional clause. However, the State characterizes Chapter 78 as a seventeen-thousand-dollar deduction from salary — not a diminution in salary. Through this magical reformulation, although the take-home salaries of justices and judges will be approximately seventeen-thousand dollars less, an unconstitutional diminution becomes a constitutional deduction. However artfully the State describes the effect of Chapter 78 — as either a direct or indirect diminution in salary — it remains, regardless of the wordplay, an unconstitutional diminution.
Whatever good motives the Legislature might have, the Framers’ message is simple and clear. Diminishing judicial salaries during a jurist’s term of appointment is forbidden by the Constitution. Accordingly, beyond any doubt, see In re P.L. 2001, Chapter 362, 186 N.J. 368, 392, 895 A.2d 1128 (2006), Chapter 78 violates Article VI, Section 6, Paragraph 6 of the New Jersey Constitution.
I.
A.
No party has objected to this Court deciding the constitutional issue before us, even though the resolution of that issue involves a pecuniary interest touching members of this Court and most of the judiciary. See Code of Judicial Conduct, Canon 3(C)(1)(e). We raise the issue ourselves to eliminate any doubt that it was considered carefully by the Court. It is understood that we must decide this issue because the rule of necessity demands that we do *45so. We are charged with the solemn responsibility of construing the meaning of the New Jersey Constitution. It is a responsibility we cannot evade. See In re P.L. 2001, supra, 186 N.J. at 393, 895 A.2d 1128 (“The rule of necessity forbids the disqualification of the entire judiciary from hearing a case even if there is some perception that the result may be tinged by self-interest.”). We must review this question of constitutional import fairly and impartially. Other courts have done the same. See, e.g., United States v. Will, 449 U.S. 200, 211-16, 101 S.Ct. 471, 479-81, 66 L.Ed.2d 392, 404-06 (1980); Stilp v. Pennsylvania, 588 Pa. 539, 905 A.2d 918, 929 (2006). We do nothing different here.
B.
The law challenged in this action, Chapter 78, implements contributory changes to public employee pensions and to the State Health Benefits Plan (SHBP) for public employees. It increases judicial pension contributions for sitting justices and judges from the current three percent of salary applicable for Judicial Retirement System (JRS) members to a mandatory twelve percent of salary, L. 2011, c. 78, § 9, and it increases judicial contributions for health benefits from the current one-and-one-half percent of salary to a required thirty-five percent of premium,2 L. 2011, c. 78, § 39. Chapter 78’s increase in required judicial pension deductions — from three percent to twelve percent of salary — is phased in incrementally over the next seven years. L. 2011, c. 78, § 9. As a result of Chapter 78, over a course of seven years justices and judges appointed prior to the new law’s effective date will be subject to a more than four-hundred percent increase in required pension contributions and a more than one-hundred percent in*46crease in required health plan contributions. In effect, the take-home salaries of justices and judges will decrease in the range of seventeen-thousand dollars or more, representing a more than ten percent decline in their disposable income.
Significantly, there was a precursor to Chapter 78, Assembly Bill 3796. That Assembly Bill was introduced on February 23, 2011, to address problems cited by a Special Session Joint Legislative Committee on Public Employees Benefits Reform, which had issued a report in December 2006 calling for public employee pension and health benefit reforms. See Special Session Joint Legislative Comm. on Pub. Emp. Benefits Reform, Final Report (2006), available at http://www.njleg.state.nj.us/PropertyTax Session/JCPE_finaLreport.pdf. That bill called for increases in contributions by members of the various public employee pension funds, but it specified that the newly increased contribution rate would apply only to new members of the Judicial Retirement System, to which justices and judges must belong, and to future salary increases of current JRS members. Assemb. 3796, § 34, 214th Leg. (N.J.2011). The bill’s statement provided that “[t]he increase in the contribution rate for members of the JRS [be] implemented in a manner to conform to a prohibition in the State Constitution against the reduction in the compensation of a judge during the judge’s term of appointment.” Assemb. 3796 (Sponsor’s Statement), 214th Leg. (N.J.2011). Ultimately, Assembly Bill 3796 was not enacted.
The bill that at signing became Chapter 78 had been introduced on June 13, 2011, see Office of Legislative Services, New Jersey Legislative Digest, 214th Leg., 2nd Sess., at 2 (June 16, 2011) (indicating passage of public pension and benefits bill), moved through the Legislature, see Office of Legislative Services, New Jersey Legislative Digest, 214th Leg., 2nd Sess., at 3 (June 20, 2011), and was signed into law by the Governor fifteen days later on June 28, 2011, see Office of Legislative Services, New Jersey Legislative Digest, 214th Leg., 2nd Sess., at 10 (June 27, 2011).
*47c.
On July 21, 2011, plaintiff Paul DePascale filed a one-count verified complaint and order to show cause in the Law Division, seeking a judgment declaring that Chapter 78 violates Article VI, Section 6, Paragraph 6 of the New Jersey Constitution because it diminishes the salary of justices and judges during their terms of service. The Honorable Linda Feinberg, A.J.S.C., signed an order to show cause, heard argument, and considered the parties’ briefs on the order to show cause and on the State’s motion to dismiss the complaint for failure to state a claim on which relief can be granted.
On October 17, 2011, the court issued its decision holding Chapter 78 unconstitutional as applied to sitting justices and judges. The court concluded that requiring justices and judges in service to make increased judicial contributions to the pension system, as set forth in Chapter 78, amounts to an unconstitutional diminution in judicial salaries. The court reached the same conclusion with respect to health benefits.
The State filed a notice of appeal with the Appellate Division and applied to the trial court for a stay pending appeal. The trial court denied the stay request. On November 18, 2011, the Appellate Division similarly denied the State a stay. Plaintiff then filed with this Court a motion for direct certification pursuant to Rule 2:12-2(a), which we granted on November 10, 2011. DePascale v. State, 209 N.J. 431, 38 A.3d 559 (2011).
II.
Article VI, Section 6, Paragraph 6 of the 1947 New Jersey Constitution provides that justices and judges “shall receive for their services such salaries as may be provided by law, which shall not be diminished during the term of their appointment.” The derivation of that provision in our current Constitution can be clearly traced to its origins in the United States Constitution. *48Article III, Section 1 of the Federal Constitution (the Federal No-Diminution Clause or Federal Clause) provides:
The judicial power of the United States shall be vested in one Supreme Court, and in such Inferior Courts as the Congress may from time to time ordain and establish. The Judges, both of the Supreme and Inferior Courts, shall hold their offices during good behavior; and shall, at stated times, receive for their services a compensation, which shall not be diminished during their continuance in office.
New Jersey has had, to date, three Constitutions. The first, the Constitution of 1776, preceded the adoption of the Federal Constitution. Although the 1776 Constitution included an article addressing, “Judges, attorney-general, secretary, treasurer and clerks,” it did not identify how judges were to be paid. N.J. Const. of 1776 art. XII. The 1844 State Constitution, the first New Jersey Constitution to be ratified in the wake of the Federal Constitution’s adoption, for the first time addressed judicial compensation and included a clause mirroring Article III, Section 1 of the United States Constitution to ensure that certain judicial officers, like their federal counterparts, shall not have their compensation diminished during the terms of their office. See N.J. Const. of 1844 art. VII, § 2, H1 (stating that “[t]he justices of the supreme court and chancellor ... shall, at stated times, receive for their services a compensation which shall not be diminished during the term of their appointments”). The clause preventing diminution in “compensation” in the 1844 Constitution protected those judicial officials without specifying the level of compensation.3
The drafters of the 1844 Constitution included the No-Diminution Clause to protect judges from retaliation by the political branches. That is evident because the language of that clause exactly tracked the wording of the No-Diminution Clause in the *49Federal Constitution. The purpose and import of the federal provision was well-understood by the people of that era. In the Declaration of Independence, one of the grievances specifically laid out against King George III was that “[h]e has made Judges dependent on his Will alone for the tenure of their offices, and the amount and payment of their salaries.” The Declaration of Independence para. 11 (U.S.1776). With the history of the Revolution fresh in their minds, the United States Constitution’s Framers were anxious to preserve the independence of the judiciary by ensuring that a judge’s livelihood would not be totally dependent on the other branches of government. See O’Donoghue v. United States, 289 U.S. 516, 531, 53 S.Ct. 740, 743, 77 L.Ed. 1356, 1361 (1933) (stating “requirement was foreshadowed, and its vital character attested, by the Declaration of Independence”).
In advocating for ratification of the proposed Federal Constitution in Federalist Paper Number 78, Alexander Hamilton wrote about the importance of preserving an independent judiciary. The Federalist No. 78, at 392-99 (Alexander Hamilton) (Gary Wills ed., 1982) (The Federalist). He also understood that a key element of judicial independence is a protected salary. “Next to permanency in office, nothing can contribute more to the independence of the judges than a fixed provision for their support____In the general course of human nature, a power over a man’s subsistence amounts to a power over his will.” The Federalist, supra, No. 79, at 400 (Alexander Hamilton).
It is beyond dispute that the essential role of the Federal Constitution’s No-Diminution Clause is to ensure judicial independence and a meaningful separation of powers. See United States v. Hatter, 532 U.S. 557, 567-69, 121 S.Ct. 1782, 1790-91, 149 L.Ed.2d 820, 831-33 (2001) (reaffirming Court’s prior explanation of Clause’s importance). The Clause’s proscription applies regardless of the motives of the Legislature or Executive, thus avoiding suspicion between the branches. See id. at 577, 121 S.Ct. at 1795, 149 L.Ed.2d at 838. The Clause places judges’ remuneration, once established, beyond the power of the other two branches *50to diminish. This guarantees that the judicial power will not be exercised for the purpose of seeking favor or avoiding retribution from the other branches. During the ratification process that occurred throughout the states, that purpose was made manifest. See The Federalist, supra, No. 79, at 400 (Alexander Hamilton). Also, in a debate conducted not long afterward at the Virginia State Convention that considered the passage of a new state constitution, Chief Justice John Marshall emphasized the vital importance of maintaining an independent judiciary, free of any corrupting influences, such as the power over the livelihood of a judge. To that end, he stated: “‘Is it not to the last degree important that he should be rendered perfectly and completely independent, with nothing to influence or control him but God and his conscience?’ ” Evans v. Gore, 253 U.S. 245, 250, 40 S.Ct. 550, 552, 64 L.Ed. 887, 891 (1920) (quoting Debates, Virginia Convention, 1829-1831, 616, 619).
In recognition that the Clause’s primary purpose is “not to benefit the judges, but ... to promote that independence of action and judgment which is essential to the maintenance of the guaranties, limitations, and pervading principles of the Constitution,” the Supreme Court has directed that the provision be “construed, not as a private grant, but as a limitation imposed in the public interest.” Evans, supra, 253 U.S. at 253, 40 S.Ct. at 553, 64 L.Ed. at 892. That guiding principle to the provision persists to this day in federal law. See Hatter, supra, 532 U.S. at 567-69, 121 S.Ct. at 1790-91, 149 L.Ed.2d at 831-33 (reaffirming Evans’ explanation of Clause’s importance). It is also the jurisprudential underpinning of the No-Diminution Clause of the 1947 New Jersey Constitution.
In crafting a new structure for the judiciary, the drafters of the 1947 State Constitution carried over the No-Diminution Clause from the 1844 Constitution. The clear purpose of the Clause is to protect judges from attempts by the two other branches of government to influence judicial decision-making through economic means. The detailed records of the proceedings of the drafting of the 1947 Constitution are replete with references about judicial *51independence and the need to attract qualified lawyers to serve as judges. Governor Alfred E. Driscoll personally addressed the Committee on the Judiciary (Committee), and underscored the point, eloquently arguing for an independent judiciary that would not fear checking the other branches of government if they overstepped their constitutional bounds.
It is, as you know, the courts that have traditionally been the guardians of our constitutions____Without independent courts, the whole republican system must surely fail. Our primary, our basic purpose in the drafting of a new Constitution is to secure beyond any question a strong, competent, easily functioning, but always independent, judiciary, and, therefore, in a position to curb any tendency on the part of the other two branches of government to exceed their constitutional authority.
[4 Proceedings of the Constitutional Convention of 1947, at 428-29.]
Evelyn M. Seufert, who played a pivotal role in the Convention’s proceedings, submitted a draft judicial article for the Committee’s consideration.4 In explaining the draft to the Committee, she commented that “[t]he independence, responsibility and efficiency of the judicial branch depend on several constitutional factors, including the organization, administration, and powers of the courts; and the provisions concerning the selection, terms, retirement, removal, and compensation of the judges.” 4 Proceedings of the Constitutional Convention of 1917, at 578. She also understood that an independent judiciary was necessary for a proper balance of power in the State Government as a whole. Id. at 581-82; see also id. at 36 (testifying that important principle in new Constitution would be “system [that] sets up independence for the *52judiciary”). She was not alone in expressing the need for an independent judiciary. In a separate statement, a Convention delegate and Judiciary Committee member, Wayne McMurray, also emphasized, “The public also wants independent judges, and it is willing to render them free of financial pressures and is willing to see them adequately paid and adequately pensioned.” 1 Proceedings of the Constitutional Convention of 1947, at 501.
Although the term “salary” replaced “compensation” in the Clause as it reappeared in the Judicial Article of the 1947 Constitution, that was done without any intention to alter the protections afforded to the members of the judiciary under the 1844 Constitution. Nothing in the minutes of the 1947 Constitutional Convention supports the conclusion that a meaningful difference was intended by replacing “compensation” with “salary.” See, e.g., 2 Proceedings of the Constitutional Convention of 1947, at 1180-97 (setting forth Committee on Judiciary’s annotations to proposed judicial article, with no reference made to use of term “salaries”). We find no evidence to suggest that the new term was introduced in 1947 as a “policy changer.” There are no comments on the subject in the extensive record about the deliberations on the draft Judicial Article. The drafters of the 1947 State Constitution surely did not harbor a secret, unarticulated desire to afford state judges a lesser protection than the one afforded to judges in the United States Constitution or the State’s 1844 Constitution. Reduction of a sitting judge’s pay, whether that pay is denominated as compensation or as salary, was anathema to the drafters of both the 1844 and 1947 Constitutions. And, the State, in fact, concedes that the protection under our constitutional No-Diminution Clause was intended to provide no less protection than that provided to federal judges.
Moreover, the terms “salary” and “compensation” were used interchangeably by participants during the 1947 Convention in discussions concerning remuneration for judges. The terms also are used interchangeably in the text of the Constitution itself, without any indication that the choice to use different terms in *53different provisions was meaningful. Compare N.J. Const, art. VI, § 6, H 6 (providing that justices and judges must receive “salaries”), with N.J. Const, art. VI, § 7,113 (providing that Clerk of Supreme Court and Clerk of Superior Court be paid “compensation”), and N.J. Const, art. IV, § 4, 117 (providing that legislators be provided “compensation”).
Even at the time of the founding of our republic, the terms salary and compensation were used interchangeably. The Declaration of Independence protested that judges’ “salaries” were “dependent on [the King’s] will alone,” para. 11 (U.S.1776), and the United States Constitution ensured that judges’ “compensation” “shall not be diminished during their continuance in office,” U.S. Const, art. Ill, § 1. There is nothing to suggest that the drafters of these two documents intended any distinction between the terms “salary” and “compensation.”
In sum, nowhere in the annals of the Constitutional Convention is there any evidence that the 1947 No-Diminution Clause was intended to serve a purpose different from the one contained in the Federal Constitution or in our 1844 Constitution. “The polestar of constitutional construction is always the intent and purpose of the particular provision.” State v. Apportionment Comm’n, 125 N.J. 375, 382, 593 A.2d 710 (1991). The Framers’ intention and purpose can be readily gleaned from the 1947 Constitutional Convention Proceedings Record, which was created to preserve a complete and accurate account of the Constitutional Convention. See 1 Proceedings of the Constitutional Convention of 1947, at v; see also Lloyd v. Vermeulen, 22 N.J. 200, 206-10, 125 A.2d 393 (1956) (looking to Constitutional Convention proceedings to determine meaning of constitutional provision).
The No-Diminution Clause of the Federal Constitution, of the 1844 Constitution, and of today’s State Constitution all serve the same purpose — to maintain the separation of powers and promote true judicial independence. The power to reduce a judge’s salary will leave the public uncertain whether judicial decisions are animated from a desire to seek favor or from fear of *54retribution. The Clause ensures judicial integrity both in perception and in action. It ensures that the judicial branch will not become subservient to the other branches and will be capable of carrying out its mission in our constitutional democracy. The self-evident meaning of the Clause has been recognized by the political branches since 1947 and is demonstrated by the contemporaneous and consistent adherence of the Legislature to the Clause.
III.
Until enactment of Chapter 78, no Legislature has allowed a diminution in sitting judges’ remuneration when imposing a pension contribution on judges. Every time the Legislature has imposed on judges a contribution requirement for pensions, it enacted a corresponding judicial salary increase. The Legislature carefully assured that no diminution in salary occurred. In each instance, the Legislature honored the No-Diminution Clause.
A.
By way of background, the adoption of the 1947 Constitution, Article VI, Section 6, Paragraph 3 required that Supreme Court justices and Superior Court judges “shall be retired upon attaining the age of 70 years,” and that provision for pensioning of such justices and judges “shall be made by law.” See also N.J. Const. art. VI, § 6, 1Í 5 (providing that Governor, pursuant to procedure constitutionally dictated, might retire justice or judge substantially incapacitated from performing judicial duties, “on pension as may be provided by law”). The Legislature carried out that mandate when the 1947 Constitution was ratified by enacting L. 1948, c. 391 (eventually codified at N.J.S.A. 43:6-6.4 to -6.10), which provided a pension for Supreme Court justices and Superior Court judges paid for through contributions made by the State Treasurer from state funds.5
*55In 1973, the Legislature enacted Chapter 130, creating the Judicial Retirement System, a non-contributory unified judicial pension system designed to replace the various judicial pension programs previously codified at N.J.S.A. 43:6-6.4 to -6.10 and N.J.S.A. 2A:3-21.2 to -21.13. The JRS, codified at N.J.S.A. 43:6A-1 to -47, established procedures that have governed the retirement and pensioning of justices and judges since its repeal of earlier statutes. Membership in the JRS is mandatory for justices of the Supreme Court and judges of the Superior Court. N.J.S.A. 43:6A-5.
As the legislative history to the JRS Act plainly discloses, the bill was intended to create a uniform pension system that “would eliminate any requirement of a contribution by judges to the pension system.” Statement to S., No. 536, 195th Leg. (N.J.1972). It brought the pension systems for judges of the various courts in New Jersey into conformity in that respect. Prior to the JRS Act, Supreme Court justices, Superior Court judges, and some county court judges, generally,6 were part of a non-contributory pension *56program, while other county court judges and judges of the county district court and juvenile and domestic relations court were members of the Public Employees Retirement System, which required individual contribution by the judges. See generally Signing Statement, L. 1973, c. 140 (eff. May 22, 1973). In explaining the purpose of the legislation, Governor William T. Cahill stated that the statute would “encourage lawyers to consider a judicial career at an earlier age. Presently, in many instances, capable young lawyers are reluctant to give up a lucrative law practice and to accept a judicial appointment because of a disparity in pension benefits which exists among the various courts.” Ibid.
The non-contributory nature of the JRS ended in 1982. That year, an amendment to the JRS Act imposed a pension contribution requirement on justices and judges. See N.J.S.A. 43:6A-34.1(b) (requiring three-percent deduction from “the amount of any difference between the salary on or after January 19,1982, for any judicial position held by the member and the salary for that position on January 18, 1982”). At the same time, a bill was enacted that increased the salaries of all Supreme Court justices and Superior Court judges by $15,000. L. 1981, c. 473, § 1. Similar to what had been done not long after the 1947 Constitu*57tion’s adoption with that short-lived contributory obligation imposed on certain justices and judges who had service both pre- and post-creation of the modern judicial system, see supra note 6, the contributory requirement was not permitted to diminish the salaries of current judges but rather was funded by the net increase in salary that accompanied the contributory obligation. Simply put, the net effect of passage of those laws in 1981 was that justices and judges began contributing three percent of their $15,000 salary increase to the JRS, and were further required to contribute three percent of all future salary increases.
It is particularly noteworthy that in the very first instance in which the Legislature imposed, briefly, a contribution requirement on certain judges carrying over service from pre-1947 Constitution judicial positions, the Legislature took pains carefully to segregate the new contributory requirement from the protected past level of salary. See supra note 6. That earliest example of legislative care, in 1965, to avoid transgressing the No-Diminution Clause set the stage for all subsequent contributory requirements for judges. Ibid. The same can be said about the imposition, for the first time, of a judicial contribution toward health benefits imposed in 1996 and the later change in contributions toward health care that occurred in 2007.
B.
In 1996, an amendment to the State Health Benefits Program Act for the first time required judicial contribution to health care benefits, L. 1996, c. 8, § 3, but as with statutory changes requiring judicial contribution to the pension system, that amendment was preceded by a raise of approximately $15,000 to $19,000 (depending on position) in judicial salaries, L. 1995, c. 424, § 1. Although L. 1996, c. 8 did not initially quantify a specific contribution rate required of members of the judiciary, the preceding raise ensured that the amendment did not effect a reduction in the previous take-home pay of justices and judges. Subsequently, a 2007 amendment to the Act, effective June 28, 2007, mandated a contribution of one-and-one-half percent of base salary from all *58state employees participating in the SHBP who were not represented by a majority representative. L. 2007, c. 103, § 22 (amending N.J.S.A 52:14-17.28(b)). That amendment similarly coincided with an increase in judicial salaries implemented in three steps accruing on July 1, 2007, see L. 2007, c. 111 (implementing first step through language in FY 2008 Appropriations Act (S. Bill 3000 at 237)), January 1, 2008, and January 1, 2009, see L. 2007, c. 350, § 1 (implementing and codifying increased judicial salaries).
C.
That history of legislative action reveals a clear adherence to the No-Diminution Clause’s command. The Legislature and Executive have consistently avoided decreasing the take-home pay of sitting judges, thus honoring the No-Diminution Clause. Even most recently, in connection with the statute under challenge, a competing bill in the Legislature expressed the long-standing view that contribution increases to be exacted from judges could only be imposed in the future on newly appointed judges, not on currently sitting judges. See Assemb. 3796 (Sponsor’s Statement), 214th Leg. (N.J.2011). Forbearance was described as a matter of constitutional demand, not as a legislative conferral of favor.
In sum, since ratification of New Jersey’s 1947 Constitution and until enactment of Chapter 78, every legislative act increasing individual contributions to judicial pension or health care insurance plans was accomplished in combination with a salary increase for justices and judges, thus ensuring no net loss in take-home pay. Such a concert of action, over so long a period, is not a coincidence. It reflects an abiding understanding of and respect for the Clause’s purpose of protecting and preserving judicial independence.
IV.
A.
The State contends that the New Jersey Constitution does not prohibit the Legislature from compelling sitting justices and *59judges — “in a like manner as all other public employees” — to make increased contributions to their health care and pension plans even when the result is a decrease in their take-home salaries. The State contends that support for that proposition exists in federal case law. However, the federal case law is just to the contrary.
The historical application of the federal No-Diminution Clause reveals a line of cases that have prohibited salary reductions— with the sole exception of taxes that are borne by all citizens. Given United States Supreme Court precedent, the State’s arguments to uphold Chapter 78 as applied to currently sitting judges would never pass muster under the federal No-Diminution Clause.
B.
The Supreme Court has declared in a case involving federal cost of living adjustments (COLAs) that no reduction in the compensation of federal judges is permissible.
In United States v. Will, 449 U.S. 200, 101 S.Ct. 471, 66 L.Ed.2d 392 (1980), the Court considered acts of Congress taken to block COLAs for federal judges before they went into effect, and other acts that purported to repeal COLAs that either were close to taking effect or had taken effect. Id. at 202, 101 S.Ct. at 474, 66 L.Ed.2d at 398. The Court described the issue before it as “deciding] when a salary increase authorized by Congress under such a formula ‘vests’ — ie., becomes irreversible under the Compensation [or No-Diminution] Clause.” Id. at 221, 101 S.Ct. at 483, 66 L.Ed.2d at 409. The Court held that the cost of living increases vested when they took effect as law. Id. at 229, 101 S.Ct. at 487, 66 L.Ed.2d at 414. Therefore, in those years in which the repeals were signed into law after the COLAs had already taken legal effect, the Court held that the repeals violated the federal No-Diminution Clause. Id. at 226, 230, 101 S.Ct. at 486, 488, 66 L.Ed.2d at 413, 415. In enforcing the No-Diminution Clause’s prohibition, the Court explained that the constitutionally compelled outcome was not affected by the fact that other government officials also were impacted by the freeze of cost of living *60increases. That was so because “[t]he inclusion in the freeze of other officials who are not protected by the [No-Diminution] Clause does not insulate a direct diminution in judges’ salaries from the clear mandate of that Clause; the Constitution makes no exceptions for ‘nondiseriminatory’ reductions.” Id. at 226, 101 S.Ct. at 486, 66 L.Ed.2d at 412.
State courts have taken a similar approach, treating judicial salary adjustments that already had taken effect in law as beyond the legislature’s ability to repeal or diminish. See Jorgensen v. Blagojevich, 211 Ill.2d 286, 285 Ill.Dec. 165, 811 N.E.2d 652, 663 (2004); Stilp, supra, 905 A.2d at 939. In each, the legislative effort to repeal an operative law granting an adjustment was held to be a direct diminution in judicial compensation. See Jorgensen, supra, 285 Ill.Dec. 165, 811 N.E.2d at 669; Stilp, supra, 905 A.2d at 939; see also Hudson v. Johnstone, 660 P.2d 1180, 1185 (Alaska 1983) (holding that “the legislature, in implementing a contributory judicial retirement system, could not constitutionally require members of the judiciary already in office to contribute to such a system via a salary deduction” without violating state constitutional proscription against diminution in compensation).
Clearly, the State can point to no support in United States Supreme Court case law for its proposition that a diminution in judicial salary — however it may be characterized — passes constitutional muster.
C.
The Supreme Court also has addressed the impact of taxing statutes on the salaries of sitting judges. In this line of cases, the United States Supreme Court has carved out only one exception— for general taxes — to the No-Diminution Clause’s prohibition.
In Hatter, supra, the plaintiff judges challenged the constitutionality of subjecting federal judges to Medicare and Social Security taxes, from which they had been previously exempt. 532 U.S. at 561-64, 121 S.Ct. at 1787-89, 149 L.Ed.2d at 827-30. The Court declared that “[t]here is no good reason why a judge should *61not share the tax burdens borne by all citizens.” Id. at 571, 121 S.Ct. at 1792, 149 L.Ed.2d at 834. A nondiscriminatory tax borne by all citizens was not viewed as the type of threat to judicial independence that the Clause was designed to curb. Ibid. That said, the Court reiterated that
the [No-Diminution] Clause offers protections that extend beyond a legislative effort directly to diminish a judge’s pay, say, by ordering a lower salary. Otherwise a legislature could circumvent even the most basic [No-Diminution] Clause protection by enacting a discriminatory tax law, for example, that precisely but indirectly achieved the forbidden effect.
[Id. at 569, 121 S.Ct. at 1791, 149 L.Ed.2d at 833 (citation omitted).]
Ultimately, because the Medicare tax was imposed by Congress equally as between the judges and the rest of the citizenry, the Court concluded that it was constitutional. Id. at 572, 121 S.Ct. at 1793, 149 L.Ed.2d at 834. However, the Court found that the Social Security tax impermissibly discriminated against judges and violated the No-Diminution Clause for a variety of reasons. See id. at 572-76, 121 S.Ct. at 1793-95, 149 L.Ed.2d at 835-37.
Importantly, the Supreme Court in the Hatter decision rejected the government’s argument that “Article III protects judges only against a reduction in stated salary, not against indirect measures that only reduce take-home pay.” Id. at 576, 121 S.Ct. at 1795, 149 L.Ed.2d at 837. The Court also reasserted that legislative intent is irrelevant, whether benign or not, in determining the constitutionality of a reduction in judicial salary. The Court noted that it had “never insisted upon such evidence” and that “[t]o require it is to invite engendering suspicion among the branches and consequently undermining that mutual respect that the Constitution demands.” Id. at 577, 121 S.Ct. at 1795, 149 L.Ed.2d at 838.
The State’s reliance on Hatter is based on a misinterpretation of that decision. Additionally, the State’s position finds no support elsewhere in case law. The State has not cited any decisions of a state court of last resort construing a similar state constitution’s no-diminution clause that has upheld a direct or indirect reduction *62in a sitting judge’s compensation. See, e.g., Jorgensen, supra, 285 Ill.Dec. 165, 811 N.E.2d at 661-62.
D.
In sum, we find no support in federal precedent for the constitutionality of Chapter 78. The United States Supreme Court has never given any signal that even an indirect reduction in a judge’s salary during the term of his appointment would be tolerable under the Federal Constitution — with one exception. That sole exception is that federal judges, like all citizens, must pay nondiscriminatory taxes even if those judges were appointed before enactment of the tax. See Hatter, supra, 532 U.S. at 571-72, 121 S.Ct. at 1792, 149 L.Ed.2d at 834. Moreover, the Supreme Court has not varied from its pronouncement that the reduction of public employees’ compensation in general “does not insulate a direct diminution in judges’ salaries from the clear mandate of that Clause; the Constitution makes no exceptions for ‘nondiscriminatory’ reductions.” Will, supra, 449 U.S. at 226, 101 S.Ct. at 486, 66 L.Ed.2d at 412.
This is not a situation where the State, through legislative action, has asked judges to shoulder a tax burden that is shared in common with citizens of New Jersey generally. Instead, Chapter 78 is an employer-generated reduction in the take-home salaries of justices and judges during the terms of their appointments — a direct violation of the No-Diminution Clause of our State Constitution. This is the first piece of legislation that has attempted to diminish the salaries of sitting justices and judges through salary deductions since the enactment of the 1947 Constitution. The State has not cited to any earlier like legislation in the history of this State.
V.
We offer a few observations on the views expressed by our dissenting colleagues.
*63Our dissenting colleagues perceive that in striking down Chapter 78 as unconstitutional we have not afforded proper deference to the power of the Legislature to act in the field of economic regulation. We do not dispute the right of the Legislature to make and to implement policy choices as it deals with critical issues confronting this State. Those policy choices, however, must be made within a constitutional framework and it is the obligation of the judicial branch to insist that that framework be respected and observed. That framework includes Article Vi’s express limitation on the exercise of legislative power.
In conducting our analysis, we have accepted that plaintiff bears the burden of demonstrating the unconstitutionality of Chapter 78. We know that statutes are presumed to be constitutional. We did not encumber our opinion with legal principles that are not in dispute.
To the extent that our dissenting colleagues question the relevance of federal case law, we note that our discussion of this subject is entirely appropriate because our Constitution’s protection against the diminution of judicial salaries finds its genesis in the United States Constitution. See Vreeland v. Byrne, 72 N.J. 292, 306, 370 A.2d 825 (1977). That is why, we suppose, the State rested a substantial portion of its argument on federal case law. That said, we emphasize that Hatter, supra, provides no support for the argument that Chapter 78 is constitutional. In Hatter, the Supreme Court dealt with a tax, enacted by Congress upon all citizens in an exercise of its power as a sovereign. We deal here with contributions exacted by the State in its role, not as sovereign, but as employer.
We are fully cognizant of the serious fiscal issues that confront the State and that led to the passage of Chapter 78. We recognize that those issues require resolution. The Framers understood that the future fiscal affairs of our State could not be predicted and therefore refused to prescribe in the Constitution a set dollar amount to either judicial pay or pension. That is the essential point made in comments by delegate members, Nathan *64Jacobs and Wayne McMurray. See 1 Proceedings of the Constitutional Convention of 1917, at 475, 501-02. That wise decision by the Framers in no way is inconsistent with the concomitant recognition that the pay of sitting judges cannot be reduced or diminished during their service.
Simply stated, any solution to the State’s serious fiscal issues must conform to the requirements of our Constitution.
VI.
We recognize that Chapter 78 generally serves a legitimate public policy goal. But that goal, as applied to justices and judges, must be achieved through constitutional means. The Framers of the 1947 Constitution gave protection to justices and judges that they did not give to other state employees because of the need to promote and preserve judicial independence. The Framers were zealous in their desire for an independent judiciary. See In re Boggia, 203 N.J. 1, 8, 998 A.2d 949 (2010).
The New Jersey Constitution and the United States Constitution both make the judiciary an independent, co-equal branch of government, the branch that is charged with ensuring that every law adheres to the basic precepts of the Constitution. We can no more uphold a law that violates the Judicial Article of the Constitution than one that violates the right to free speech or freedom of the press or the right to due process and equal protection. A Court that cannot protect its own independence is not one that can be counted on to protect the fundamental rights of others in challenging times. Significantly, the State cannot point to another high court in any jurisdiction with a similar constitutional no-diminution clause that has upheld legislation reducing the take-home salary or compensation of judges during them appointment to office by compelling greater pension or health care contributions.
Like other state employees, the men and women who serve as justices and judges are dedicated public servants. Like other *65state employees, justices and judges make pension and health care contributions. All justices and judges appointed after enactment of Chapter 78 are subject to the increased pension and health care contributions it requires. As to justices and judges in service at the time of Chapter 78’s enactment, the deductions required by that law can be carved out of any future salary increase going forward, thus avoiding the diminution prohibited by the Constitution.
We do not question the good motives of the Legislature in passing Chapter 78. We do not presume that Chapter 78 was passed in an attempt to intimidate or influence the judiciary. See Hatter, supra, 532 U.S. at 577, 121 S.Ct. at 1795, 149 L.Ed.2d at 838. However, whatever good motivation the Legislature may have had when enacting Chapter 78 with its broad application to all state public employees, the Framers’ message is clear. The Constitution forbids the reduction of a justice or judge’s take-home salary during the term of his or her appointment.
We hold that Chapter 78 violates Article VI, Section 6, Paragraph 6 of the 1947 New Jersey Constitution as applied to state justices and judges holding office at the time of its enactment.
VII.
The judgment of the Law Division is affirmed.

 These calculations and others discussed throughout are based on Chapter 78’s impact on the salaries of Superior Court, Law and Chancery Division judges. Moreover, the health care calculation is based on family coverage for the participant.


 According to the statement accompanying the bill, by changing public employees' contribution rates for health care benefits. Chapter 78 aims to require more-highly compensated employees to pay a higher percentage of the costs of health care coverage while imposing a lesser cost on lower-compensated employees. Statement to S., No. 2937, 214th Leg. (N.J.2011). The bill ensures that all employees contribute at least one-and-one-half percent of compensation toward the cost of health coverage. Ibid.


 In comparison, Article V, Paragraph 5 provided "a compensation” to be paid to the Governor and stipulated that same "shall be neither increased nor diminished during the period for which he shall have been elected." The Legislature, which more than any other branch controlled the purse strings, was singled out for more specialized restriction. It was subjected to constitutionally prescribed compensation. See N.J. Const. of 1844 art. IV, § 4, ¶ 7 (prescribing fixed legislative compensation in 1844 and as amended in 1875).


 Seufert was a member of the New Jersey Bar and was one of thirty individuals selected to serve on Governor Driscoll's Committee on Preparatory Research, 1 Proceedings of the Constitutional Convention of 1947, at 921, a body tasked with "developing! material that might be of help to the delegates" to the Constitutional Convention, 2 Proceedings of the Constitutional Convention of 1947, at 1328. The members of the Committee prepared monographs on topics that might be of assistance to the delegates, helped draft Rules for the Convention, and put together a library of reference materials that were available to the delegates. Ibid. Seufert herself wrote two monographs, entitled "Problems of Judicial Selection and Tenure,” 2 Proceedings of the Constitutional Convention of 1947, at 1631, and "The Judicial Council,” 2 Proceedings of the Constitutional Convention of 1947, at 1659.


 Prior to enactment of L. 1948, c. 391, judges of various state courts received pensions when and in accordance with legislation that was directed at judges of *55specific courts, the earliest of which was enacted in 1908. See L. 1908, c. 313. That 1908 Act was subjected thereafter to a series of amendments altering the age of retirement, see L. 1911, c. 185 (lowering retirement age from 73 to age 70), breadth of application, see L. 1919, c. 104, and amending the years and type of judicial service required as well as the calculation of benefit provided upon retirement, see L. 1920, c. 107; L. 1927, c. 43. See also L. 1937, c. 179 (amending L. 1908, c. 313 by adding provision for pensioning of judges of court of common pleas, but requiring payment by county treasurer for their pensions). See generally Cnty. of Bergen v. McConnell, 58 N.J.Super. 495, 501-03, 156 A.2d 705 (App.Div.1959) (addressing funding of pensions for county court judges pre- and post-adoption of 1947 Constitution). Over time exceptions began to be folded into a State-supported pension system. See, e.g., N.J.S.A. 2A:3-21.2 to -21.13 (repealed by L. 1973, c. 130, § 45) (requiring State Treasury to pay pensions to County Court judges as of 1963).
Importantly, with adoption of the 1947 Constitution, previous statutes addressing the payment and pensioning of judges of different courts were adjusted to account for the adoption of a new judicial system that did not provide for the continued service of all judges of the former court system. See, e.g., L. 1948, cc. 392,393.


 Notably, some judges who carried over service from judicial positions in existence prior to the adoption of the 1947 Constitution, and who received a *56salary increase in 1965 over the amount established at the time of their initial appointment as 1947 constitutional judicial officers, were subjected to a contributory requirement on the portion of their salary that represented the difference between the increased amount and the former amount. See L. 1965, c. 74, § 8 (imposing contributory requirement on portion of salary increase implemented by that amendatory legislation). The legislation provided that the affected justices and judges "shall have deducted from his salary for the use of the State 10% of the difference between the annual salary paid to the holder of his judicial office prior to the effective date of this amendment and his current annual salary, which deduction shall be mandatory and nonrefundable and shall be deducted from all salary payments made to such justices and judges subsequent to the effective date of this amendment.” L. 1965, c. 74, § 8. The JRS Act repealed and retroactively eliminated that short-lived contributory requirement financed out of the increase in salary that had come into effect in 1965. See L. 1973, c. 140, § 46(g) (requiring reimbursement of said contributions made under repealed law).